Citation Nr: 1820316	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-49 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for a skin disorder, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from November 1959 to January 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, remand is necessary to adjudicate the issues on appeal.

In statements from May 2014 and January 2016, the Veteran reported that he was stationed aboard the U.S.S. Pine Island from November 1962 to March 1965, which was anchored in Da Nang harbor in 1964.  He reported going ashore to Vietnam for liberty leave.  The U.S.S. Pine Island is classified as a ship operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore.  

Unfortunately, the Veteran's complete personnel records have not been obtained and associated with the claims file, so service aboard the U.S.S. Pine Island has not been confirmed.  Therefore, a remand is needed to obtain personnel records.  It is necessary that these records are sought and obtained on remand.  Furthermore, as he contends that his skin disorder is related to diabetes mellitus, that issue is inextricably intertwined with the issue on remand, and must be readjudicated following the evidentiary development.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain, through all indicated and appropriate sources, the Veteran's outstanding personnel and service treatment records with particular attention to his reported service during Vietnam and the U.S.S. Pine Island.  All efforts to obtain these records should be documented.  

If any records cannot be obtained, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file and the Veteran must be notified.  The Veteran must be afforded an opportunity to provide responsive records if the records cannot be obtained.

2.  Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified.

3.  Following completion of the foregoing, as well as any and all indicated development, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




